               Case 6:19-cv-01116-EFM-KGG Document 5 Filed 05/10/19 Page 1 of 8




                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS

       STATE FARM MUTUAL AUTOMOBILE                    )
       INSURANCE COMPANY,                              )
                                                       )
                        Plaintiff,                     )
                                                       )
       vs.                                             )
                                                       )
       GEISER PAZ ENAMORADO,                           )
       Serve at: 509 Ohio Street                       )
                 Tribune, KS 67879                     )
                                                       )
       and                                             )
                                                       )
       DONILDA MARIBEL GUTIERREZ PORTILLO,             )
       Serve at: 509 Ohio Street                       )
                 Tribune, KS 67879                         Case No. 6:19-cv-01116-EFM-KGG
                                                       )
                                                       )
       and                                             )
                                                       )
       DRILAN XIOMARA GUTIERREZ PORTILLO,
                                                       )
       Serve at: 509 Ohio Street
                                                       )
                 Tribune, KS 67879
                                                       )
       and                                             )
                                                       )
       BRILIAN GUTIERREZ,                              )
       Serve at: 6588 Road 16                          )
                 Goodland, KS 67735                    )
                                                       )
       and                                             )
                                                       )
       S. P., a Minor, by and through her parent and   )
       natural guardian, Geiser Paz Enamorado          )
                                                       )
       and                                             )
                                                       )
       MEGAN DREW WIESLANDER RASURE,                   )
                                                       )
       and                                             )




WSABEOP0\101697424.v2
               Case 6:19-cv-01116-EFM-KGG Document 5 Filed 05/10/19 Page 2 of 8




       E. J. P. R., a Minor, by and through his parent            )
       and natural guardian, Megan Wieslander Rasure              )
                                                                  )
       and                                                        )
                                                                  )
       M. R., a Minor, by and through her parent                  )
       and natural guardian, Megan Wieslander Rasure              )
                                                                  )
                        Defendants.                               )

                                      COMPLAINT FOR INTERPLEADER

               COMES NOW State Farm Mutual Automobile Insurance Company, and pursuant to Fed.

       R. Civ. P. 22, submits its Complaint for Interpleader, and states and alleges as follows:

                                            ACTION AND PARTIES

               1.       This is an action in the nature of interpleader pursuant to Fed. R. Civ. P. 22.

               2.       State Farm Mutual Automobile Insurance Company (“State Farm”) is an Illinois

       mutual insurance company duly authorized to transact business and write insurance in the State

       of Kansas.

               3.       Defendant Geiser Paz Enamorado (“Enamorado”) is an individual and resident of

       the State of Kansas and can be served at 509 Ohio Street, Tribune, Kansas 67879.

               4.       Defendant Donilda Maribel Gutierrez Portillo (“Donilda Portillo”) is an

       individual and resident of the State of Kansas and can be served at 509 Ohio Street, Tribune,

       Kansas 67879.

               5.       Upon information and belief, Defendant Drilan Xiomara Gutierrez Portillo

       (“Drilan Portillo”) is an individual and resident of the State of Kansas and can be served at 509

       Ohio Street, Tribune, Kansas 67879.

               6.       Defendant Brilian Gutierrez (“Gutierrez”) is an individual and resident of the

       State of Kansas and can be served at 509 Ohio Street, Tribune, Kansas 67879.




                                                          2
WSABEOP0\101697424.v2
               Case 6:19-cv-01116-EFM-KGG Document 5 Filed 05/10/19 Page 3 of 8




               7.       Defendant S. P. (“S. P.”) is a minor individual and resident of the State of Kansas

       and can be served by and through her parent and natural guardian, Geiser Paz Enamorado, at 509

       Ohio Street, Tribune, Kansas 67879. See FED. R. CIV. P. 4(g); K.S.A. 60-304(b).

               8.       Upon information and belief, Defendant Megan Drew Wieslander Rasure

       (“Rasure”) is an individual and resident of the State of Kansas and can be served at 6488 Road

       16, Goodland, Kansas 67735.

               9.       Defendant E. J. P. R. (“E. J. P. R.”) is a minor individual and resident of the State

       of Kansas and can be served individually and through his parent and natural guardian, Megan

       Drew Wieslander Rasure, at 6488 Road 16, Goodland, Kansas 67735. See FED. R. CIV. P. 4(g);

       K.S.A. 60-304(b).

               10.      Defendant M. R. (“M. R.”) is a minor individual and resident of the State of

       Kansas and can be served by and through her parent and natural guardian, Megan Drew

       Wieslander Rasure, at 6488 Road 16, Goodland, Kansas 67735. See FED. R. CIV. P. 4(g); K.S.A.

       60-304(b).

                                         JURISDICTION AND VENUE

               11.      This Court may exercise jurisdiction over this action pursuant to 28 U.S.C. §

       1332(a)(1) because State Farm is a citizen of the State of Illinois and the defendants are all

       citizens of the State of Kansas, and the matter in controversy exceeds $75,000, exclusive of

       interest and costs.

               12.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because all

       defendants reside within the District of Kansas.




                                                          3
WSABEOP0\101697424.v2
               Case 6:19-cv-01116-EFM-KGG Document 5 Filed 05/10/19 Page 4 of 8




                                         FACTUAL ALLEGATIONS

               13.      State Farm issued an automobile insurance policy, No. 1508777-E01-16A, (“the

       Policy”) naming Mark and Cindy Smith as named insureds, which was in effect on October 8,

       2018, whereby State Farm promised to provide liability insurance coverage in a limited sum of

       $500,000 each person injured and limited to $500,000 each accident. The Policy is attached

       hereto as Exhibit A.

               14.      On or about October 8, 2018, Hazel Barragan (“Barragan”) was operating a 2005

       Toyota Highlander in Goodland, Sherman County, Kansas.

               15.      On or about October 8, 2018, Barragan entered Highway 27 from a side road, in

       Goodland, Sherman County, Kansas.

               16.      On or about October 8, 2018, Defendant Rasure was operating a 2017 Chevrolet

       Suburban in a southbound direction, in the left lane, on Highway 27 in Goodland, Sherman

       County, Kansas.

               17.      On or about October 8, 2018, Defendant Rasure collided with Barragan’s Toyota

       in a t-bone fashion at the intersection of Highway 27 and near 22nd street in Goodland, Sherman

       County, Kansas.

               18.      On or about October 8, 2018, upon information and belief, Defendants

       Enamorado; Donilda Portillo; Gutierrez; Drilan Portillo; and S. P. were all passengers in the

       Toyota operated by Barragan.

               19.      On or about October 8, 2018, upon information and belief, Defendants E. J. P. R.

       and M. R. were both passengers in the Chevrolet operated by Defendant Rasure.




                                                        4
WSABEOP0\101697424.v2
               Case 6:19-cv-01116-EFM-KGG Document 5 Filed 05/10/19 Page 5 of 8




               20.      On or about January 14, 2019, Defendant Rasure – through counsel – advised

       State Farm of her extensive injuries, and past and impending surgical procedures, as the result of

       the October 8, 2018 motor vehicle accident.

               21.      On or about March 4, 2018, Defendant Donilda Portillo – through counsel –

       presented a demand to State Farm in excess of the aforementioned Policy’s limits and in the

       amount of $632,288.19.

               22.      On or about March 22, 2018, Defendant Enamorado – through counsel –

       presented a demand to State Farm in the amount of $12,400.00.

               23.      Upon information and belief, Defendants present one or more potential competing

       claims over the Policy’s limits ($500,000.00) to State Farm.

               24.      State Farm has agreed to extend Barragan’s automobile liability coverage for the

       claims of bodily injury on October 8, 2018.

               25.      Upon information and belief, there is a conflict in the Defendants’ claims given

       that each is seeking recovery of the proceeds tendered by State Farm to the exclusion of others,

       and therefore, this Court’s approval and disposition of said proceeds is necessary.

                                         COUNT I: INTERPLEADER

               26.      State Farm incorporates each and every aforementioned paragraph of its

       Complaint as if fully set forth herein.

               27.      State Farm is in possession of the $500,000.00 policy limits to which the

       Defendants present claims arising out of the October 8, 2018 motor vehicle accident.

               28.      State Farm states that the full amount listed in Paragraph 27 may be due and/or

       owing to the Defendants under the Policy.




                                                        5
WSABEOP0\101697424.v2
                Case 6:19-cv-01116-EFM-KGG Document 5 Filed 05/10/19 Page 6 of 8




                29.     State Farm states that an actual controversy may exist between it and any or all of

       the Defendants.

                30.     Pursuant to Fed. R. Civ. P. 22(a)(1)(B), State Farm states that it may not be liable

       in whole, or in part, to any or all of the Defendants.

                31.     Pursuant to Fed. R. Civ. P. 67, State Farm seeks to deposit the $500,000.00 into

       the court registry, so that the Court can determine who has the right to receive the $500,000.00

       possibly due under the Policy as a result of the motor vehicle accident, and to avoid multiple

       liabilities for the same loss.

                32.     State Farm is not in collusion with any of the Defendants regarding matters in

       controversy in this case, and has not brought this action at the request of any of the Defendants.

                33.     Once State Farm deposits the $500,000.00 into the court registry, Barragan should

       be released from all liability to Defendants for damages arising out of the October 8, 2018 motor

       vehicle accident.

                34.     Notwithstanding State Farm’s deposit of the $500,000.00 into the court registry, it

       reserves the right to assert that Barragan may not be liable for that amount to any and/or all of

       the Defendants pursuant to Fed. R. Civ. P. 22(a)(1)(B).

                35.     State Farm asks the Court restrain Defendants from instituting or prosecuting any

       proceeding in any State or United States Court affecting any obligation of State Farm and/or

       Barragan as a result of the aforementioned motor vehicle accident until further order of the

       Court.




                                                         6
WSABEOP0\101697424.v2
               Case 6:19-cv-01116-EFM-KGG Document 5 Filed 05/10/19 Page 7 of 8




               WHEREFORE, Plaintiff State Farm prays for Judgment as follows:

               1.       An Order of the Court that Plaintiff State Farm may deposit the sum of

       $500,000.00 into the registry of the Clerk of this Court in full and total satisfaction of all claims

       against Plaintiff State Farm and Hazel Barragan as a result of the motor vehicle accident

       referenced herein;

               2.       An Order restraining the Defendants from instituting or prosecuting any

       proceeding in any State or United States Court affecting the obligation of the Plaintiff State Farm

       or Hazel Barragan as a result of the aforementioned motor vehicle accident;

               3.       An   Order    of   the   Court     apportioning   the     $500,000.00   among   the

       claimants/Defendants;

               4.       An Order of this Court allowing Plaintiff State Farm to withdraw from its

       litigation once the funds have been deposited and releasing Plaintiff State Farm and Hazel

       Barragan from any and all claims for indemnification;

               5.       The costs of this action; and

               6.       For such other and further relief determined by the Court to be fair, just, and

       equitable under the circumstances.

                                                        Respectfully submitted,

                                                          /s/ James L. Sanders
                                                        James L. Sanders, KS #11483
                                                        jsanders@wallacesaunders.com
                                                        WALLACE SAUNDERS, Chartered
                                                        10111 West 87th Street
                                                        Overland Park, KS 66212
                                                        Phone: (913) 888-1000
                                                        Fax: (913) 888-1065

                                                                  and




                                                           7
WSABEOP0\101697424.v2
               Case 6:19-cv-01116-EFM-KGG Document 5 Filed 05/10/19 Page 8 of 8




                                             /s/ Penny A. Calhoun
                                            Penny A. Calhoun, # 25903
                                            pcalhoun@wallacesaunders.com
                                            WALLACE SAUNDERS, Chartered
                                            400 O.W. Garvey Center
                                            200 West Douglas
                                            Wichita, Kansas 67202
                                            Phone: (316) 269-2100
                                            Fax: (316) 269-2479
                                            Attorneys for Plaintiff




                                              8
WSABEOP0\101697424.v2
